PER CURIAM
Husband appeals from an order adjudging him in contempt for willful failure to pay child support. He contends that the trial court failed to advise him of the right to appointed counsel.
ORS 33.095 requires the court to inform an alleged contemnor, if unrepresented by counsel, of both the right to counsel and the right to appointed counsel, if the alleged contemnor is indigent and if incarceration may result. Husband appeared for the hearing without counsel. The court did not advise him of his right to appointed counsel. Therefore, we reverse and remand. State ex rel Ketcham v. Ketcham, 68 Or App 740, 683 P2d 555 (1984).
Because we are remanding, husband’s other assignments of error need not be addressed.
Reversed and remanded.